Citation Nr: 0516941	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  03-32 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from March 1956 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

Service connection for a heart condition was denied by the RO 
in January 1993 and April 1994.  The current claim for 
service connection for hypertension is considered a new and 
separate claim.


FINDINGS OF FACT

1.  Hypertension was not manifest in service or within one 
year of separation and is unrelated to service.  

2.  Hypertension is unrelated to a service-connected disease 
or injury.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred or aggravated in service 
and may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2004).

2.  Hypertension is not proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim and redefine the obligations of VA with 
respect to the duty to assist.

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
an August 2001 letter from the RO to the claimant.  In this 
case, the claimant was informed of the duty to notify, the 
duty to assist, to obtain records, and examinations or 
opinions.  The claimant was specifically advised of the type 
of evidence which would establish the claim and the claimant 
was afforded additional time to submit such evidence.  Thus, 
the claimant has been provided notice of what VA was doing to 
develop the claim, notice of what the claimant could do to 
help the claim and notice of how the claim was still 
deficient.  The claimant was also provided notice that he 
should submit pertinent evidence in his possession.  The 
claimant was advised of how and where to send this evidence 
and how to ensure that it was associated with his claim.  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  The August 2001 
VCAA notice preceded the May 2002 adjudication.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  Service medical records, private medical 
records, VA medical records, and VA examination reports are 
of record.  The records satisfy 38 C.F.R. § 3.326.  The Board 
finds that VA has done everything reasonably possible to 
assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and pertinent 
evidence was submitted.  There is no indication that there is 
any additional relevant competent evidence to be obtained 
either by the VA or by the claimant, and there is no other 
specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed.

Factual background

Service connection is in effect for diabetes mellitus.

A diagnosis of hypertension is not reported in the service 
medical records.  The veteran had syncope in October 1968.  
Blood pressure was 122/80 and 124/76.  Chest X-rays to rule 
out cardiac pathology were negative.  His blood pressure was 
132/90 and 130/88 on service evaluation in August 1969.  
Another diastolic reading at that time was 88.  On periodic 
service examination in April 1970, clinical evaluation of the 
veteran's heart and vascular system was normal and the 
veteran's blood pressure was 130/74.

In November 1995, Dr. Perez reported a history of arterial 
hypertension since 1985 and he assessed systemic arterial 
hypertension.

In November 2003, a VA examiner reviewed the veteran's file 
and examined the veteran.  He noted that the veteran 
complained that his hypertension was secondary to diabetes 
and that the veteran reported that since developing diabetes, 
his hypertension has been exceedingly difficult to manage.  
The examiner reported that the veteran had never been 
hospitalized for diabetes, ketoacidosis, or hypoglycemic 
reactions and that he did not use insulin.  He was seen every 
6 months by a primary care physician for management of 
multiple medical problems.  The examiner reported that based 
on review of objective findings and interview with the 
veteran, the veteran's hypertension was not necessarily 
worsened by his diabetes.  This was based on the finding that 
his diabetes had not resulted in renal insufficiency.  As 
such, if diabetes mellitus had not caused renal 
insufficiency, it in turn could not cause worsening 
hypertension.  The examiner reported that the veteran has 2 
separate issues, diabetes mellitus and hypertension, not 
necessarily associated.  The examiner stated that there were 
no objective findings to prove the diabetes mellitus had 
worsened his hypertension or resulted in any further 
manifestations of hypertension.  The hypertension 
manifestations listed, which were subjective lightheadedness 
and headaches, were due to non-service-connected hypertension 
that had not been worsened by diabetes but had progressed 
independently of diabetes.  

Pertinent law and regulations

Service connection may be granted when it is shown that there 
is disability present which was the result of disease or 
injury which was incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 and 
3.304 (2004).  Service connection may be established for any 
disease diagnosed after discharge when all of the evidence 
including that pertinent to service establishes that it was 
incurred in service.  38 C.F.R. § 3.303.

Cardiovascular-renal disease, including hypertension, may be 
presumed to have been incurred in service if manifest to a 
degree of 10 percent within one year of discharge from a 
period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

Disability which is proximately due to or is the result of a 
service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310; Harder v. Brown, 5 
Vet. App. 183, 187 (1993). 

Analysis

The veteran has appealed the denial of service connection for 
hypertension.  He does not assert that claimed disability was 
incurred in combat.  Thus, 38 U.S.C.A. § 1154(b) is not for 
application.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. 
§ 3.303(b).  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.  Service 
connection may be also granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted for cardiovascular-renal 
disease, including hypertension, when it is manifested to a 
compensable degree within one year following discharge from 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

Disability which is proximately due to or is the result of a 
service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310; Harder v. Brown, 5 
Vet. App. 183, 187 (1993). 

At this time, there is no competent evidence of hypertension 
during service or within one year of separation.  Syncope was 
worked-up in October 1968 and chest X-rays to rule out 
cardiac pathology were negative.  There was 1 reported 
diastolic pressure of 90 in August 1969 and another at that 
time was 88.  His blood pressure was 130/74 on periodic 
service examination in April 1970.  The probative evidence 
establishes that the veteran's heart and vascular system were 
normal during service and there was no diagnosis of 
hypertension in service.  Additionally, in November 1995, Dr. 
Perez reported a history of arterial hypertension since 1985.  
In essence, there is probative negative evidence indicating 
that hypertension was not present in service or within one 
year of separation.  Furthermore, there is no competent 
evidence linking hypertension to service.

Additionally, there is no competent evidence of a 
relationship between the veteran's hypertension and his 
service-connected diabetes mellitus.  The VA examiner who 
examined the veteran in November 2003 indicated that the 
veteran had 2 separate issues, diabetes mellitus and 
hypertension.  She also indicated that the veteran's diabetes 
mellitus had not caused renal insufficiency so it could not 
have caused worsening hypertension.  There is no competent 
evidence indicating that his diabetes mellitus caused or 
worsened his hypertension.  

The Board notes that the veteran has asserted, basically, 
that he had hypertension in service, as shown by service 
medical records' reports of symptoms including dizziness and 
lightheadedness.  He also asserts that his hypertension has 
been made worse by his diabetes mellitus.  However, the 
veteran as a lay person has not been shown to be capable of 
making medical conclusions.  Thus, his opinions regarding 
diagnosis and causation are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992). 

Accordingly, service connection for hypertension is not 
warranted.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).


ORDER

Entitlement to service connection for hypertension is denied.





	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


